Citation Nr: 0821388	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment 
received on August 21, 2005, and from August 22, 2005 to 
August 26, 2005. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and February 2006 
determinations by the Department of Veterans Affairs Medical 
Center (VAMC) in Mountain Home, Tennessee, which denied the 
benefit sought on appeal.
FINDINGS OF FACT

1.  The veteran has been held financially liable for the 
costs of care, and an alternate payor such as insurance or 
through worker's compensation is not available.

2.  Non-VA medical care received in August 21, 2005, and from 
August 22, 2005 to August 26, 2005 was not emergent treatment 
such that delay would have been hazardous to veteran's life 
or health, and a VA facility for non-emergent care was 
feasibly available at the time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on August 21, 2005, and from 
August 22, 2005 to August 26, 2005, are not met.  38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.1000-17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17). 
At any rate, the veteran was provided with the notice 
required by the VCAA in letter dated in February 2006.  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been met.

By way of history, the record shows that the veteran 
presented to the emergency room at Johnson City Medical 
Center, a private hospital, on August 21, 2005 with a 
complaint of chronic low back pain.  He was diagnosed with 
low back pain, and was discharged the same day.  The 
following day, on August 22, 2005, the veteran returned to 
Johnson City Medical Center Hospital with complaints of 
rectal and low back pain.  He reported a 3-year history of 
chronic back pain, and a history of severe "pain in the 
bottom" for the 3 to 4 days prior.  He was admitted to the 
hospital.  On August 23, 2005, the veteran underwent a 
consultation due to his rectal pain complaints; impressions 
were rectal pain, suspect prostatitis versus perirectal 
abscess; urinary retention; low back pain; and hiatal hernia.  
During the course of his hospitalization, the veteran 
underwent a rectal examination under anesthesia and a rectal 
abscess was discovered.  The abscess was incised and drained 
(I&D).  He was later discharged on August 26, 2005 with a 
diagnosis of status post I&D of perirectal abscess.

The veteran asserts that he is entitled to payment or 
reimbursement for the cost of non-VA medical care received on 
August 21, 2005, and from August 22, 2005 to August 26, 2005.  

Initially, the Board notes that the veteran claim was 
initially denied by VA in October 2005, on the basis that he 
had legal recourse against a third party (ie. workers' 
compensation) that would pay all or part of the bills.  In 
this regard, the veteran filed a workers' compensation claim 
for the back and rectal conditions for which he received 
treatment at the Johnson City Medical Center in August 2005.  
The veteran claimed that his medical conditions were related 
to a 2003 work-related injury.  However, according to an 
October 2005 letter, the veteran's former employer, the Old 
Dominion Freight Line, determined that the rectal and back 
conditions that the veteran received treatment for at Johnson 
City Medical Center in August 2005 were not related to his 
previous work-related injury, and therefore not compensable 
under the Tennessee Workers' Compensation Act.  
 
Given the October 2005 denial for workers' compensation 
benefits, VA reconsidered the veteran's claim.  The VAMC 
subsequently denied the veteran's claim on the basis that his 
low back and rectal conditions on August 21, 2005, and from 
August 22 - 26, 2005 did not require emergent treatment, and 
that VA facilities were available to treat non-emergent 
conditions at that time.

Legal Criteria

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

The veteran is not eligible for benefits under 38 U.S.C.A. § 
1728, because he does not have a total disability and his 
treatment at Johnson City Medical Center was not for an 
adjudicated service-connected disability, a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2007) 
and 38 C.F.R. §§ 17.1000-1008 (2007).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000. To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).

Analysis

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred in August 2005, pursuant to the Veterans Millennium 
Health Care and Benefits Act, are not met.  Initially, the 
Board finds that the veteran does not have any form of health 
insurance or coverage, that the veteran does not have any 
legal recourse against a third party that will pay all or 
part of the bills.  While the evidence shows that the veteran 
filed a workers' compensation claim for treatment received in 
August 2005 at Johnson City Medical Center, his claim was 
denied by his former employer, the Old Dominion Freight Line, 
by an October 2005 letter.  There is no indication that the 
veteran has any form of heath insurance or coverage.  As 
such, the Board concludes that the veteran is financially 
liable to Johnson City Medical Center for the treatment he 
received on August 21, 2005, and from August 22, 2005 to 
August 26, 2005.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's back and rectal 
conditions in August 2005 were of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  In this regard, the record 
contains a February 2006 memorandum prepared by the Chief of 
Staff at VA Mountain Home Medical Center.  Such physician 
opined that the veteran's low back pain diagnosed on August 
21, 2005 did not require emergent treatment.  The physician 
noted that the veteran elected to receive treatment at 
Johnson City Medical Center.   

Similarly, with regard to the treatment for rectal and back 
conditions received at Johnson City Medical Center from 
August 23, 2005 to August 26, 2005, the record contains a 
November 2005 memorandum prepared by a VA staff physician.  
Such physician opined that the veteran's rectal and back 
conditions did not require emergent treatment.

Moreover, both the Chief of Staff and the VA staff physician 
opined that VA facilities were feasibly available to the 
veteran on the dates of service in August 2005.  They also 
noted that Johnson City Medical Center is less than a mile 
from the VAMC in Mountain Home.

Thus, given the final diagnoses of low back pain, and status 
post I&D of perirectal abscess, and the unrebutted opinions 
by a VA staff physician, and the Chief of Staff, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's back and rectal conditions on 
August 21, 2005, and from August 22, 2005 to August 26, 2005 
were such that they required immediate medical attention to 
avoid placing his health in serious jeopardy, or to avoid 
serious impairment to his bodily functions or serious 
dysfunction of any bodily organ or part.  Finally, the 
evidence shows that VA facilities were feasibly available to 
the veteran.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances, 
including that the condition be of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical treatment would have been hazardous 
to life or health, and that a VA or other Federal 
facility/provider was not feasibly available.  Since those 
criteria are not met, the criteria for payment or 
reimbursement of unauthorized medical expenses incurred on 
August 21, 2005, and from August 22, 2005 to August 26, 2005, 
have not been satisfied.  The preponderance of the evidence 
is against the veteran's claim and as such, the claim is 
denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2007).


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


